                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

ALL-OPTIONS, INC.,                          )
WHOLE WOMAN'S HEALTH ALLIANCE,              )
ALISON CASE, M.D.,                          )
WOMEN'S MED GROUP PROFESSIONAL              )
CORP.,                                      )
WILLIAM MUDD MARTIN HASKELL,                )
M.D.,                                       )
PLANNED PARENTHOOD GREAT                    )
NORTHWEST, HAWAI'I, ALASKA,                 )
INDIANA, KENTUCKY, INC.,                    )
                                            )
                         Plaintiffs,        )
                                            )
                    v.                      )   No. 1:21-cv-01231-JPH-MJD
                                            )
ATTORNEY GENERAL OF INDIANA in his          )
official capacity,                          )
COMMISSIONER OF THE INDIANA                 )
STATE DEPARTMENT OF HEALTH in her           )
official capacity,                          )
MEMBERS OF THE MEDICAL                      )
LICENSING BOARD OF INDIANA in their         )
official capacities,                        )
LAKE COUNTY PROSECUTOR in his               )
official capacity,                          )
MARION COUNTY PROSECUTOR in his             )
official capacity,                          )
MONROE COUNTY PROSECUTOR in her             )
official capacity,                          )
ST. JOSEPH COUNTY PROSECUTOR in             )
his official capacity,                      )
TIPPECANOE COUNTY PROSECUTOR in             )
his official capacity,                      )
                                            )
                         Defendants.        )

                           PRELIMINARY INJUNCTION

      The Court ORDERS, under Federal Rule of Civil Procedure 65, that

Defendants, their officers, agents, employees, servants, attorneys, and all


                                        1
persons in active concert or participation with them, are hereby enjoined and

restrained from enforcing the requirements associated with the challenged

"Required Disclosure" expressed in Sections 4(a)(1) and 5(a)(1) of Indiana Public

Law Number 218-2021, pending further order of the Court. The enjoined

"Required Disclosure" states: "Some evidence suggests that the effects of

Mifepristone may be avoided, ceased, or reversed if the second pill, Misoprostol,

has not been taken. Immediately contact the following for more information at

(insert applicable abortion inducing drug reversal Internet web site and

corresponding hotline number)." Pub. L. No. 218-2021, §§ 4(a)(1), 5(a)(1)(C),

2021 Ind. Acts ___.

Date: 6/30/2021




                                       2
Distribution:


Hannah Brass Greer
PLANNED PARENTHOOD GREAT NORTHWEST, HAWAI'I, ALASKA, IN
hannah.brassgreer@ppgnhaik.org

Rebecca Chan
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
125 Broad Street, 18th Fl.
New York, NY 10004

Christine Clarke
PLANNED PARENTHOOD FEDERATION OF AMERICA
christine.clarke@ppfa.org

Kenneth J. Falk
ACLU OF INDIANA
kfalk@aclu-in.org

Thomas M. Fisher
INDIANA ATTORNEY GENERAL
tom.fisher@atg.in.gov

Kian J. Hudson
INDIANA ATTORNEY GENERAL
kian.hudson@atg.in.gov

Kathrine D. Jack
LAW OFFICE OF KATHRINE JACK
kjack@jacklawoffice.com

Stevie J. Pactor
ACLU OF INDIANA
spactor@aclu-in.org

Julia Catherine Payne
INDIANA OFFICE OF THE ATTORNEY GENERAL
Julia.Payne@atg.in.gov

Gavin Minor Rose
ACLU OF INDIANA
grose@aclu-in.org
                               3
Sneha Shah
LAWYERING PROJECT
sshah@lawyeringproject.org

Hannah Swanson
PLANNED PARENTHOOD FEDERATION OF AMERICA
hannah.swanson@ppfa.org

Stephanie Toti
LAWYERING PROJECT
stoti@lawyeringproject.org

Corrine Lorraine Youngs
INDIANA ATTORNEY GENERAL
Corrine.youngs@atg.in.gov




                             4
